Citation Nr: 0929269	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to 
August 2004. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The Veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.  In January 2009, the Board remanded his appeal, 
including a new and material claim for service connection for 
a low back disorder, for further development.  

Service connection for a lumbar herniation at L4-5 with right 
thoracic strain, and for radiculopathy of the left and right 
lower extremities, was granted in June 2009.  He has not 
appealed the rating or effective date and this disorder is 
not in appellate status at this time.  


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied a claim of 
entitlement to service connection for a bilateral knee 
disorder. The Veteran did not timely appeal and that 
decision became final.

2.  The evidence added to the record since July 2005, when 
viewed by itself or in the context of the entire record, is 
neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.  

3.  Service treatment records show treatment for a bilateral 
knee disorder; bilateral knee symptomatology continued to be 
shown after separation from service.   


CONCLUSIONS OF LAW

1.  The July 2005 rating decision, which denied the Veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002), 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

2.  The evidence received subsequent to the July 2005 RO 
decision is new and material and the criteria to reopen the 
claim have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (as amended) (2008).

3.  A bilateral knee disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  



I. New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (2008).

Historically, the Veteran filed a claim of entitlement to 
service connection for a bilateral knee disorder in August 
2004. This claim was denied in a July 2005 rating decision on 
the basis that, although there was treatment for his knees in 
service, there was no permanent residual or chronic 
disability subject to service connection shown by the service 
treatment records or demonstrated by evidence following 
service. 

The evidence of record at the time of the July 2005 RO 
decision included service treatment records and a May 2005 VA 
examination. The Veteran did not timely appeal that decision 
and it became final.  

The Veteran's untimely July 2006 notice of disagreement (NOD) 
was considered by the RO as a claim to reopen his claim of 
entitlement to service connection for a bilateral knee 
disorder.  In November 2006, the RO denied the claim on the 
basis that no new and material evidence had been submitted.  
He appealed.  The evidence added to the record since the last 
final RO denial in July 2005 includes VA outpatient treatment 
records and testimony from a January 2008 BVA hearing. 

The Board finds that the Veteran's testimony as recorded at 
his January 2008 BVA hearing, and his statements as recorded 
in his VA outpatient treatment records and a March 2009 VA 
spine examination, as to the continuity of his right and left 
knee symptomatology, serve as a basis for reopening his 
previously denied claim. Indeed, this evidence was not 
previously before agency decision makers and is not 
cumulative or redundant of evidence associated with the 
claims file at the time of the last final July 2005 denial.  

Moreover, because this evidence indicates that the Veteran 
has had continuous right and left knee symptomatology, as 
opposed to being acute and transitory in nature, it relates 
to an unestablished fact necessary to substantiate the claim.  
In sum, the requirements under 38 C.F.R. § 3.156(a) have been 
satisfied and the claim of entitlement to service connection 
for a bilateral knee disorder is reopened. 

II.  Service Connection for a Bilateral Knee Disorder 

Having decided that the claim should be reopened, the Board 
will address the issue on the merits.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the claim for service connection for a 
bilateral knee disorder, the Board begins by considering 
whether his disability existed prior to service.  In this 
regard, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002).

In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  His enlistment examination in June 2002 revealed a 
normal clinical evaluation of his lower extremities. He 
indicated that he had never had, nor did he currently have 
any knee trouble, in a report of medical history taken at 
that time. Moreover, the claims file does not contain clear 
and unmistakable evidence to rebut such presumption.  As 
such, the Board will proceed under the premise that his 
bilateral knee disorder did not preexist service. 

The service treatment records reflect numerous diagnosis of a 
bilateral knee disorder.  The Veteran first complained of 
bilateral knee pain, of three weeks duration, in a May 2003 
treatment note.  Knee pain continued to be noted in several 
June 2003 treatment notes.  In July 2003, he was diagnosed 
with patellar femoral syndrome (PFS), greater in the right 
knee than the left knee. A subsequent July 2003 treatment 
note contained a diagnosis of persistent bilateral PFS.  In 
an August 2003 treatment note, he was diagnosed with 
bilateral mild chondromalacia patella. 

A September 2003 medical examination noted that the Veteran 
had been diagnosed with chondromalacia patella of the knees. 
He complained of knee trouble in a Report of Medical History 
completed at that time. A few weeks later, he was diagnosed 
with chondromalacia patellae.  He once again sought treatment 
for his knee pain in November 2003 and was diagnosed with 
PFS.  In March 2004, he suffered scrapes to both his knees 
after being hit by a car. A June 2004 treatment noted a 
diagnosis of PFS.

A May 2004 document indicated that the Veteran had been 
clinically diagnosed with PFS.  It stated that his physical 
condition rendered him incapable of serving adequately in the 
Marine Corps, and he was not considered suitable for further 
productive military service.  

A June 2004 letter recommended that he be administratively 
discharged for the physical condition of PFS, indicating that 
it was clinically found that his medical condition was 
continuing and he was not considered suitable for continued 
military service at that time.  As the service treatment 
records reflect continuous medical treatment for a bilateral 
knee disorder, the Board finds that a bilateral knee disorder 
was shown in service.  

Next, post-service evidence reflects complaints and treatment 
for bilateral knee pain, confirming the Veteran's on-going 
treatment.  For example, a December 2004 VA treatment record 
indicated a diagnosis of knee pain. Knee pain was also noted 
in March 2005, May 2006, and June 2006 VA treatment records. 
In a March 2009 VA examination report, completed with respect 
to a spine claim, he reported the use of a knee brace.  He 
further testified at his January 2008 BVA hearing of his 
continued knee symptomatology and use of medications to 
alleviate his pain.

The Board has considered a May 2005 VA examination which 
evaluated the Veteran knees.  He reported bilateral knee pain 
at that time, of 2 years duration. Although minimal joint 
line tenderness over the left lateral joint line, and 
crepitus of the right knee were noted, he was diagnosed with 
a "normal knee examination bilaterally."  The Board finds 
that this examination is of little probative value, as to the 
issue of whether he has a current bilateral knee disability.  
Significantly, the examiner did not have his claims folder 
for review.  Furthermore, X-rays were not completed at that 
time.  

Although no medical professional has established a 
relationship between this disorder and active duty, given 
that the evaluation of his knees were normal at time of 
entrance into active duty service, a bilateral knee disorder 
was diagnosed on numerous occasions during service, and 
bilateral knee symptomatology has continued to be documented 
following service, the Board finds that service connection 
for a bilateral knee disorder is warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
the claim for a bilateral knee disorder therefore further 
notice under Kent is not needed.  

Further, with respect to the claim for service connection on 
the merits, the Board is granting in full the benefit sought 
on appeal.  Accordingly, with respect to both claims, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a bilateral knee disorder is granted. 

Service connection for a bilateral knee disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


